 



Exhibit 10.31

Summary of Executive Officer Compensation

                                      Agreement   Annualized   Stock  
Restricted         Officer   Date   Base Salary   Options   Stock   Bonus  
Benefits
Dr. Ginetto Addiego
  02/14/05   $ 310,000       100,000     30,000 (1)   Up to 100% of base salary
upon achievement of company and personal performance objectives.   Health,
dental, vision, life and long-term disability insurance
 
                               
Dr. Fusen Chen
  10/04/2004   $ 290,000       100,000     30,000 (2)   Up to 100% of base
salary; 50% of which is based on meeting annual bookings targets; and 50% of
which is based on achievement of company objectives.   Health, dental, vision,
life and long-term disability insurance



(1)   10,000 shares of restricted stock shall vest per year over a three year
period beginning on February 14, 2005.   (2)   15,000 shares shall vest on
October 4, 2009, provided, however, that 7,500 shares may vest sooner upon
achievement by the Company of a $2.5 billion annual revenue level (measured by
the total of the publicly reported revenues of the Company for any four
consecutive completed fiscal quarters).

